Citation Nr: 0414355	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-17 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to secondary service connection for residuals 
of multiple injuries sustained in a September 1996 motor 
vehicle accident.

2.  Entitlement to an effective date earlier than November 
19, 1997 for an increased 10 percent rating for hypertension.

3.  Entitlement to a rating higher than 30 percent for a 
heart disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO decision that denied 
secondary service connection for residuals of multiple 
injuries sustained in a September 1996 motor vehicle 
accident.  The RO also increased the rating for hypertension 
from 0 percent to 10 percent, effective November 19, 1997, 
and the veteran appeals for an earlier effective date for 
such increased rating.  An April 2001 RO decision granted 
service connection and a 30 percent rating for a heart 
disability, and the veteran appeals for a higher rating for 
the heart disorder.

In December 1999, the RO denied an increase in a 30 percent 
rating for a psychiatric disorder.  The veteran disagreed 
with the decision in December 2000, and the RO issued a 
statement of the case in February 2002.  However, the veteran 
did not file a substantive appeal on this issue, and it is 
thus not on appeal.  In its December 1999 decision, the RO 
also awarded a rating of total disability based on individual 
unemployability (TDIU), effective November 19, 1997.  In 
April 2004 written argument to the Board, the veteran's 
representative maintained that an earlier effective date for 
the TDIU rating should be assigned.  Such matter is not on 
appeal at this time, and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Residuals of multiple injuries sustained in a post-
service motor vehicle accident in September 1996 were not 
caused or permanently worsened by a service-connected 
disability.

2.  The veteran filed a claim for an increase in a 0 percent 
rating for hypertension on November 19, 1997, and the RO 
subsequently increased the rating to 10 percent effective 
November 19, 1997.  It is not factually ascertainable that 
the hypertension increased in severity within the year 
preceding that claim.  

3.  The veteran's service-connected heart disability is 
manifested by frequent chest pain at rest and on minimal 
efforts, and an estimated METs level between 0 and 3.


CONCLUSIONS OF LAW

1.  Residuals of multiple injuries sustained in a September 
1996 motor vehicle accident are not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(2003).

2.  The criteria for an effective date earlier than November 
19, 1997 for an increased 10 percent rating for hypertension 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).

3.  The criteria for a 100 percent rating for a heart 
disability are met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Codes 7005-7007 (1997 and 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from August 
1972 to February 1986.  During service, his blood pressure 
was elevated.  He was separated from service due to 
disability from multiple conditions. 

On VA examination in November 1986, the diagnosis was a 
history of arterial hypertension.  

In March 1989, the RO awarded service connection and a 0 
percent rating for hypertension, effective February 8, 1996 
(the day after separation from service).  The RO also awarded 
service connection for migraine-type headaches (rated 50 
percent disabling) and for dysthymic disorder (rated 30 
percent).  

The veteran was hospitalized in August and September 1989 due 
to chest pain.  Blood pressure was 129/72, and the heart rate 
was 80.  He was ruled out for a myocardial infarction by EKG 
and two enzyme tests.  An echocardiogram showed no 
abnormalities.  Further testing was suggested.  However, he 
had no further chest pain during this hospitalization.  It 
was noted that his hypertension remained normotensive 
throughout his hospital course on several medications.  It 
was also noted that he had a history of 
depression/somatization disorder.  A psychiatric consultation 
also diagnosed major depression with somatic features 
prominent.  

In September 1989, the veteran's representative requested 
reevaluation of hypertension.  The veteran also filed a 
statement indicating that he was seeking service connection 
for a heart attack, claimed as having been caused by his 
service-connected hypertension.  

In November 1989, the RO received a letter from a Senator's 
office that included an enclosed letter from the veteran.  In 
that enclosure, the veteran sought the assistance of the 
Senator's office regarding a claim with the VA for increased 
compensation and regarding a separate claim that had been 
denied by the Social Security Administration.  

In a December 1989 rating decision, the RO denied a claim for 
an increase in the noncompensable rating for hypertension, 
and it also denied service connection for atypical chest pain 
(claimed as a heart attack).  Notification was sent to the 
veteran that month, and he did not appeal.

The veteran was involved in a head-on car collision with 
another driver in September 1996.  He lost consciousness and 
was hospitalized at a private hospital for multiple body 
traumas with blunt chest trauma, head contusion, a fracture 
in the right ribs, head trauma, and lacerations on the right 
arm and knee.  The police report indicates that the other 
driver was speeding and crossed over into the veteran's lane, 
causing the head-on collision, and the other driver was 
killed in the accident.    

Medical records from 1996 to 1998 show treatment for various 
conditions, including the sequelae of the car accident 
injuries.  In January 1997, he had hematomas removed from his 
brain.  Additional progress notes indicate that he was 
wheelchair-bound.  

A May 1997 EKG was abnormal; sinus rhythm was normal, but an 
old inferior myocardial infarction could not be ruled out.  

In June 1997, a private doctor, Edisson H. Osorio, M.D., 
wrote that he treated the veteran on the day of the accident 
for anxiety and a migraine attack with Xanax, Vistaril, 
Tylenol, and Fioricet.  His blood pressure that day was 
110/78.  He stated that the veteran had been declared 
disabled by the Army with various diagnoses, including 
arterial hypertension, carpal tunnel syndrome, surgery on 
both hands, migraine, anxiety, depression, manic episodes, 
lower back pain, discogenic disease, osteoarthritis, and 
diabetes mellitus.

On November 19, 1997, the veteran filed a claim seeking a 
TDIU rating and an increased rating for his service-connected 
hypertension

The veteran was given a VA heart and hypertension examination 
on December 9, 1997.  His past medical history included chest 
pain and an acute myocardial infarction.  Substernal chest 
pain reportedly occurred twice weekly, and was relieved by 
nitroglycerin.  He was in a wheelchair.  Blood pressure was 
110/70, and the heart rate was 70.  Diagnoses were 
hypertension, coronary artery disease--status post inferior 
wall myocardial infarction, diabetes mellitus, 
hyperlipidemia, status post motor vehicle accident with 
subdural hematoma polyradiculopathy, and a history of 
migraine headaches.  The examiner stated that the veteran was 
unemployable due to medical and psychiatric disabilities.  

On VA examination in August 1999, the veteran stated that he 
was unable to work due to several conditions, including 
carpal tunnel syndrome, migraine headaches, hypertension, and 
a lumbosacral spine herniated disc.  He had been wheelchair-
ridden since three years ago.  Blood pressure was 160/100 and 
150/96.  He had normal sinus rhythm, without murmur or 
thrill; peripheral pulses were present and adequate.  The 
pertinent diagnosis was hypertensive cardiovascular disease.  
A neurological examination noted that he had suffered 
multiple body traumas in a 1996 car accident, including to 
the cervical area, and had been paraplegic since then due to 
a cervical lesion.  The pertinent diagnosis was status post 
motor vehicle accident with multiple body traumas.  

In a December 1999 medical opinion requested by the RO, a VA 
doctor indicated that the 1996 motor vehicle accident was not 
caused by the service-connected conditions.  The doctor 
pointed out that, according to the police report, the 
accident was entirely caused by the negligence of the other 
driver. 

In December 1999, the RO granted an increased 10 percent 
rating for hypertension, and also granted a TDIU rating, both 
effective as of November 19, 1997.  The RO also denied 
service connection for multiple body traumas in the 1996 
motor vehicle accident, claimed as secondary to medication 
prescribed for service-connected disabilities.  

On VA heart examination in March 2001, the veteran complained 
of chest pain at rest or minimal efforts.  He was taking 
several medications for his cardiovascular disability (Lasix, 
Atenolol, Lisinopril, and aspirin).  Exercise testing was 
contraindicated because of his paraplegia; the estimated METs 
level for the veteran was between 0 and 3.  His blood 
pressure measured 120/75 and 130/80.  The heart rate was 82 
beats per minute.  The heart had regular rhythm without 
audible extra sounds.  There was no evidence of congestive 
heart failure.  The EKG showed normal sinus rhythm and old 
inferior wall myocardial infarct.  A May 2000 echocardiogram 
showed normal left ventricular contractivity, estimated 
ejection fraction of 55 percent, and abnormal diastolic 
dysfunction.  The diagnoses were coronary artery disease, 
status post inferior wall myocardial infarction, hypertensive 
heart disease, and abnormal diastolic dysfunction.

In an April 2001 decision, the RO awarded service connection 
and 30 percent rating for a heart disability (coronary artery 
disease, status post inferior wall myocardial infarction, 
abnormal diastolic dysfunction, and hypertensive heart 
disease).  It was found that the heart disorder was secondary 
to service-connected hypertension.

VA medical records from 2001 and 2002 show treatment for 
various conditions. 

II.  Analysis

Through discussions in correspondence, rating decisions, and 
statements of the case, the RO has informed the veteran of 
the evidence necessary to substantiate his claims.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent identified records have 
been obtained.  VA examination has been provided where 
necessary to decide the claims.  The notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

1.  Secondary service connection for residuals of multiple 
injuries sustained in a September 1996 motor vehicle accident

Secondary service connection may be granted for a disability 
that is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes cases where an established 
service-connected disorder results in an additional increment 
of disability of another condition.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

In September 1996, many years after service, the veteran was 
in a motor vehicle accident in which he sustained multiple 
injuries.  He now contends that medications taken for 
service-connected disabilities slowed his reaction time and 
prevented him from swerving in time to avoid the collision in 
1996.  

As a layman, the veteran has no competence to give a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical opinion obtained by the RO is to the 
effect that service-connected conditions did not result in 
the 1996 vehicle accident and associated injuries to the 
veteran.  Of course, causes of accidents of this nature are 
often not strictly medical questions, as there may be factors 
other than health problems which lead to accidents.  Here, 
the police report of the accident clearly shows that the 
driver of the other car was speeding, crossed the middle of 
the road, and struck the veteran's car.  There is no credible 
evidence that the veteran's service-connected disabilities 
(and associated medication) played any causative role in the 
accident.  The veteran's argument that his reaction time was 
slowed, and the accident could have been averted, but for 
medication being taken for service-connected disabilities, is 
nothing more than conjecture.  The objective evidence 
demonstrates that the accident would have occurred regardless 
of the presence or absence of his service-connected 
conditions. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's injuries in the 1996 motor vehicle accident 
were not caused or permanently worsened by his service-
connected disabilities or medications taken for such.  The 
injuries are not proximately due to or the result of a 
service-connected disability, and thus secondary service 
connection for the injuries is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.   38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Earlier effective date for an increased 10 percent rating 
for hypertension

The veteran contends that he had been seeking a rating higher 
than 0 percent for hypertension since 1989.  However, the 
record shows that a claim for an increase in the 0 percent 
rating for hypertension was denied in December 1989.  He did 
not timely appeal that decision, so it became final.  
38 U.S.C.A. § 7105.  Thus the effective date of any later 
increased rating must be determined in relation to a new 
claim. 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o).

The veteran filed a claim for an increase in a 0 percent 
rating for hypertension on November 19, 1997, and the RO 
subsequently increased the rating to 10 percent effective 
from that date.  In the year prior to the claim, there is 
evidence relating to other ailments, but not to any worsening 
of hypertension.  Indeed, the evidence indicates that the 
veteran's hypertension had been stable.  Thus, November 19, 
1997, the date of filing of the claim for an increased 
rating, is the earliest possible effective date for the 
increased 10 percent rating for hypertension.

The law, not the evidence, determines the outcome of this 
claim.  As a matter of law, there is no entitlement to an 
effective date earlier than November 19, 1997 for an 
increased 10 percent rating for hypertension.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

3.  Rating higher than 30 percent for a heart disability

The RO granted service connection for a heart disability 
(consisting of coronary artery disease, status post inferior 
wall myocardial infarction, abnormal diastolic dysfunction, 
and hypertensive heart disease) as being secondary to 
service-connected hypertension, and the RO rated the heart 
disorder 30 percent.  The veteran maintains the heart 
disorder should be rated higher than 30 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The Board has considered both old and new rating criteria for 
heart disorders.  VAOPGCPREC 3- 2000.

The veteran's heart disability includes coronary artery 
disease.  Under the old criteria for arteriosclerotic heart 
disease, a 30 percent rating is warranted following typical 
coronary occlusion or thrombosis, or with history of 
substantiated anginal attack, ordinary manual labor feasible.  
A 60 percent rating is warranted following a typical history 
of acute coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  A 100 percent rating is warranted 
during and for 6 months following acute illness from coronary 
occlusion or thrombosis with circulatory shock, etc.; or 
after 6 months, with chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997) (effective prior to January 12, 
1998).  These criteria are identical to the criteria for 
myocardial infarction.  38 C.F.R. § 4.104, Diagnostic Code 
7006 (1997) (effective prior to January 12, 1998).

Under the new criteria for arteriosclerotic heart disease, 
when there is documented coronary artery disease, a 30 
percent rating is warranted when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or when there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
when there is more than one episode of congestive heart 
failure in the past year or when a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for chronic 
congestive heart failure; or when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is left ventricular dysfunction with 
an ejection fraction less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2003) (effective since January 
12, 1998).  These criteria are identical to the criteria for 
myocardial infarctions.  38 C.F.R. § 4.104, Diagnostic Code 
7006 (2003)  (effective since January 12, 1998).

The veteran's heart disability includes hypertensive heart 
disease.  Under the old criteria, a 30 percent rating is 
warranted for hypertensive heart disease with definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  A 60 percent 
rating for hypertensive heart disease is warranted where 
there is marked enlargement of the heart (confirmed by 
roentgenogram), or the apex beat beyond the midclavicular 
line, there is sustained diastolic hypertension, diastolic 
120 or more (which may later have been reduced), dyspnea on 
exertion, and more than light manual labor is precluded.  A 
100 percent rating is warranted with definite signs of 
congestive failure or where more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1997) 
(effective prior to January 12, 1998).

Under the new rating criteria for hypertensive heart disease, 
a 30 percent rating is warranted where a workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when continuous 
medication is required.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year, or where a workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted where there is congestive heart failure, or where a 
workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 
(2003) (effective since January 12, 1998).

The 1997 VA examination shows that the veteran had a 
documented history of chest pain that was present at rest and 
on minimal efforts; he took nitroglycerin tablets to relieve 
the chest pain.  The record also shows that he had a history 
of an old myocardial infarction.  Although he does not have 
chronic congestive heart failure, the evidence shows that he 
has frequent chest pain present even at rest and on minimal 
exertion, which is sufficient to warrant a 100 percent rating 
for the heart disability under the old rating criteria.  In 
addition, on VA examination in 2001, the examiner estimated 
the veteran's METs level as being between 0 and 3 METs.  This 
finding is also sufficient to warrant a 100 percent rating 
for the heart disorder under the new rating criteria.  

Based on all the evidence, the Board concludes that the 
veteran's heart disorder is 100 percent disabling under 
either the old or new rating criteria, and that this level of 
disability has been continuous since the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board has considered the benefit-of-the-doubt 
rule in granting this benefit.  38 U.S.C.A. § 5107(b).


ORDER

Secondary service connection for residuals of multiple 
injuries sustained in a September 1996 motor vehicle accident 
is denied.

An effective date earlier than November 19, 1997 for an 
increased 10 percent rating for hypertension is denied.

A higher rating of 100 percent for a heart disability is 
granted.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



